Exhibit 10.2

SECOND AMENDMENT

THIS SECOND AMENDMENT (this “Amendment”) is entered into as of June 9, 2011 by
and between KVH Industries, Inc., a Delaware corporation (“Borrower”), and Bank
of America, N.A., a national association with offices at 111 Westminster Street,
Providence, RI 02903 (“Lender”). Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement, as defined
below.

R E C I T A L S

WHEREAS, Borrower and Lender are parties to an Loan Agreement dated as of
April 6, 2009 providing for a mortgage loan, as previously amended by a letter
agreement dated as of June 5, 2009 (as amended, the “Loan Agreement”);

WHEREAS, Borrower has requested the interest rate be modified and Lender has
agreed to such modification on the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the foregoing premises and the mutual
benefits to be derived by Borrower and Lender from a continuing relationship
under the Loan Agreement and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree:

A. Amendment to Loan Agreement. Section 1.3(a) of the Loan Agreement is hereby
amended in its entirety to read as follows:

1.3(a). During the Term, the interest rate will be a rate per year equal to the
BBA LIBOR Rate (Adjusted Periodically) plus 2.00 percentage point(s).

B. Representations and Warranties. Borrower represents and warrants to Lender
that: (a) Borrower has the full power and authority to execute, deliver and
perform its respective obligations under, the Loan Agreement, as amended by this
Amendment, and (b) the representations and warranties contained or referred to
in Section 7 of the Loan Agreement are true and accurate in all material
respects as of the date of this Amendment.

C. Other.

1. This Amendment shall take effect upon the receipt by Lender of:

 

  (i) this Amendment duly executed by Borrower and Lender;

 

  (ii) payment of all reasonable costs and expenses (including, without
limitation, the reasonable costs and expenses of Lender’s counsel) incurred by
Lender in connection with the preparation of this Amendment.

2. This Amendment is executed as an instrument under seal and shall be governed
by and construed in accordance with the laws of the State of Rhode Island
without regard to its



--------------------------------------------------------------------------------

conflicts of law rules. All parts of the Loan Agreement not affected by this
Amendment are hereby ratified and affirmed in all respects, provided that if any
provision of the Loan Agreement shall conflict or be inconsistent with this
Amendment, the terms of this Amendment shall supersede and prevail. Upon the
execution of this Amendment, all references to the Loan Agreement in that
document, or in any related document, shall mean the Loan Agreement as amended
by this Amendment. Except as expressly provided in this Amendment, the execution
and delivery of this Amendment does not and will not amend, modify or supplement
any provision of, or constitute a consent to or a waiver of any noncompliance
with the provisions of the Loan Agreement, and, except as specifically provided
in this Amendment, the Loan Agreement shall remain in full force and effect.
This Amendment may be executed in one or more counterparts with the same effect
as if the signatures hereto and thereto were upon the same instrument.

[SIGNATURE PAGE FOLLOW]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower and Lender, in accordance with the Loan
Agreement, has caused this Amendment to be executed and delivered by their
respective duly authorized officers as of the date set forth in the preamble on
page one of this Amendment.

 

   BORROWER: WITNESSED:    KVH INDUSTRIES, INC.

/s/ Eileen Pribula

  

By: /s/ Martin Kits van Heyningen

   Name: Martin Kits van Heyningen,    Title: Chief Executive Officer      
LENDER:    BANK OF AMERICA, N.A.   

By: /s/ Donald C. McQueen

   Name: Donald C. McQueen    Title: Senior Vice President

[Signature Page to Second Amendment]